UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: George Putnam Balanced Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2011 Date of reporting period: April 30, 2011 Item 1. Schedule of Investments: George Putnam Balanced Fund The fund's portfolio 4/30/11 (Unaudited) COMMON STOCKS (60.0%) (a) Shares Value Banking (6.4%) Bank of America Corp. 696,753 $8,556,127 Bank of New York Mellon Corp. (The) 239,900 6,947,504 BB&T Corp. 98,900 2,662,388 Comerica, Inc. 68,700 2,605,791 Fifth Third Bancorp 118,300 1,569,841 JPMorgan Chase & Co. 603,700 27,546,831 PNC Financial Services Group, Inc. 69,100 4,307,694 State Street Corp. 198,300 9,230,865 SunTrust Banks, Inc. 77,900 2,196,001 U.S. Bancorp 378,000 9,759,960 Wells Fargo & Co. 317,800 9,251,158 Basic materials (1.9%) Alcoa, Inc. 198,400 3,372,800 Dow Chemical Co. (The) 69,100 2,832,409 E.I. du Pont de Nemours & Co. 129,800 7,371,342 Nucor Corp. 113,300 5,320,568 PPG Industries, Inc. 63,400 6,002,078 Weyerhaeuser Co. (R) 35,072 807,007 Capital goods (3.3%) Avery Dennison Corp. 30,400 1,268,896 Deere & Co. 30,500 2,973,750 Eaton Corp. 55,000 2,944,150 Emerson Electric Co. 25,100 1,525,076 Illinois Tool Works, Inc. 73,400 4,287,294 Ingersoll-Rand PLC 97,900 4,943,950 Lockheed Martin Corp. 34,400 2,726,200 Molex, Inc. 57,000 1,539,000 Northrop Grumman Corp. 77,000 4,897,970 Parker Hannifin Corp. 50,600 4,772,592 Raytheon Co. 91,900 4,461,745 United Technologies Corp. 86,000 7,703,880 Communication services (4.3%) AT&T, Inc. 631,482 19,651,720 Comcast Corp. Class A 298,800 7,840,512 DIRECTV Class A (NON) 51,800 2,516,962 DISH Network Corp. Class A (NON) 71,600 1,792,864 Time Warner Cable, Inc. 49,200 3,843,996 Verizon Communications, Inc. 475,500 17,964,390 Vodafone Group PLC ADR (United Kingdom) 119,400 3,476,928 Conglomerates (2.2%) 3M Co. 34,100 3,314,861 General Electric Co. 805,600 16,474,520 Honeywell International, Inc. 79,800 4,886,154 Tyco International, Ltd. 86,600 4,220,884 Consumer cyclicals (5.3%) Ford Motor Co. (NON) 161,000 2,490,670 Home Depot, Inc. (The) 78,600 2,919,204 Kimberly-Clark Corp. 112,000 7,398,720 Limited Brands, Inc. 53,500 2,202,060 Lowe's Cos., Inc. 78,900 2,071,125 Marriott International, Inc. Class A 41,520 1,465,656 Omnicom Group, Inc. 85,400 4,200,826 Staples, Inc. 199,800 4,223,772 Target Corp. 94,500 4,639,950 Time Warner, Inc. 246,200 9,321,132 TJX Cos., Inc. (The) 185,600 9,951,872 Viacom, Inc. Class B 195,600 10,006,896 Wal-Mart Stores, Inc. 45,900 2,523,582 Walt Disney Co. (The) 150,100 6,469,310 Consumer finance (0.3%) American Express Co. 91,000 4,466,280 Consumer staples (5.3%) Avon Products, Inc. 61,300 1,800,994 Clorox Co. 39,600 2,758,536 Coca-Cola Co. (The) 67,300 4,540,058 Colgate-Palmolive Co. 47,400 3,998,190 CVS Caremark Corp. 245,300 8,889,672 General Mills, Inc. 24,200 933,636 Hertz Global Holdings, Inc. (NON) 158,400 2,726,064 Kellogg Co. 44,400 2,542,788 Kraft Foods, Inc. Class A 163,962 5,505,844 Lorillard, Inc. 11,100 1,182,150 Newell Rubbermaid, Inc. 220,600 4,204,636 PepsiCo, Inc. 25,900 1,784,251 Philip Morris International, Inc. 225,700 15,672,608 Procter & Gamble Co. (The) 159,500 10,351,550 SYSCO Corp. 134,900 3,899,959 Energy (8.1%) Anadarko Petroleum Corp. 20,800 1,641,952 Apache Corp. 14,700 1,960,539 Chevron Corp. 227,900 24,941,376 ConocoPhillips 73,700 5,817,141 Devon Energy Corp. 49,400 4,495,400 EOG Resources, Inc. 8,300 937,153 Exxon Mobil Corp. 302,100 26,584,800 Hess Corp. 40,900 3,515,764 Marathon Oil Corp. 103,700 5,603,948 Noble Corp. (Switzerland) 78,100 3,359,081 Occidental Petroleum Corp. 81,500 9,314,635 Petrohawk Energy Corp. (NON) 78,600 2,122,986 Schlumberger, Ltd. 60,595 5,438,401 Total SA ADR (France) 137,800 8,850,894 Valero Energy Corp. 88,600 2,507,380 Financials (2.8%) Citigroup, Inc. (NON) 1,568,500 7,199,415 Goldman Sachs Group, Inc. (The) 79,010 11,931,300 MetLife, Inc. 97,300 4,552,667 Progressive Corp. (The) 174,300 3,824,142 Prudential Financial, Inc. 152,700 9,684,234 Health care (9.5%) Abbott Laboratories 35,600 1,852,624 Aetna, Inc. 214,300 8,867,734 Baxter International, Inc. 178,500 10,156,650 Bristol-Myers Squibb Co. 119,400 3,355,140 Celgene Corp. (NON) 63,900 3,762,432 Covidien PLC (Ireland) 128,412 7,151,264 Johnson & Johnson 299,900 19,709,428 McKesson Corp. 23,000 1,909,230 Medtronic, Inc. 166,400 6,947,200 Merck & Co., Inc. 298,100 10,716,695 Novartis AG ADR (Switzerland) 28,600 1,692,262 Omnicare, Inc. 27,300 857,766 Pfizer, Inc. 1,017,858 21,334,304 Quest Diagnostics, Inc. 105,300 5,936,814 St. Jude Medical, Inc. 94,500 5,050,080 Stryker Corp. 79,600 4,696,400 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 33,800 1,545,674 Thermo Fisher Scientific, Inc. (NON) 135,300 8,116,647 WellPoint, Inc. 38,600 2,964,094 Insurance (2.1%) ACE, Ltd. 21,000 1,412,250 Allstate Corp. (The) 176,200 5,962,608 Chubb Corp. (The) 103,800 6,766,722 Marsh & McLennan Cos., Inc. 126,400 3,827,392 RenaissanceRe Holdings, Ltd. 27,400 1,925,672 Travelers Cos., Inc. (The) 116,700 7,384,776 Investment banking/Brokerage (0.5%) Morgan Stanley 282,240 7,380,576 Real estate (0.7%) Digital Realty Trust, Inc. (R) 17,600 1,061,984 Equity Residential Trust (R) 65,448 3,908,555 ProLogis (R) 92,700 1,510,083 Simon Property Group, Inc. (R) 28,762 3,294,399 Technology (4.6%) BMC Software, Inc. (NON) 49,400 2,481,362 Cisco Systems, Inc. 258,000 4,530,480 EMC Corp. (NON) 220,200 6,240,468 Hewlett-Packard Co. 189,800 7,662,226 IBM Corp. 25,100 4,281,558 Intel Corp. 160,400 3,719,676 KLA-Tencor Corp. 62,100 2,726,190 L-3 Communications Holdings, Inc. 49,500 3,969,405 Microsoft Corp. 133,000 3,460,660 Oracle Corp. 98,600 3,554,530 Qualcomm, Inc. 110,000 6,252,400 SanDisk Corp. (NON) 67,000 3,292,380 Texas Instruments, Inc. 107,100 3,805,263 Yahoo!, Inc. (NON) 278,600 4,945,150 Transportation (0.3%) FedEx Corp. 18,800 1,798,596 United Parcel Service, Inc. Class B 24,300 1,821,771 Utilities and power (2.4%) Ameren Corp. 165,300 4,844,943 American Electric Power Co., Inc. 108,400 3,954,432 Dominion Resources, Inc. 31,800 1,476,156 Duke Energy Corp. 60,000 1,119,000 Edison International 138,300 5,431,041 Entergy Corp. 109,200 7,613,424 Exelon Corp. 20,400 859,860 NextEra Energy, Inc. 17,600 995,632 PG&E Corp. 127,550 5,877,504 Total common stocks (cost $638,129,837) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (11.3%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.6%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, May 1, 2041 $20,000,000 $20,862,500 4s, February 20, 2041 10,943,341 11,096,377 3 1/2s, TBA, May 1, 2041 3,000,000 2,899,453 U.S. Government Agency Mortgage Obligations (8.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, March 1, 2035 11,315 12,462 3 1/2s, with due dates from December 1, 2040 to February 1, 2041 48,823,163 46,534,578 Federal National Mortgage Association Pass-Through Certificates 6s, TBA, May 1, 2041 24,000,000 26,246,251 6s, TBA, April 1, 2041 12,000,000 13,142,344 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 10,586,929 11,408,784 5s, with due dates from August 1, 2033 to January 1, 2039 5,973,354 6,333,095 3 1/2s, with due dates from December 1, 2040 to March 1, 2041 5,999,999 5,730,703 3 1/2s, TBA, May 1, 2041 7,000,000 6,676,797 Total U.S. government and agency mortgage obligations (cost $148,734,272) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.9%) (a) Principal amount Value Goldman Sachs Group, Inc (The) 1 5/8s, FDIC guaranteed notes, July 15, 2011 $6,750,000 $6,769,946 Morgan Stanley 2s, FDIC guaranteed notes, September 22, 2011 2,500,000 2,518,220 Wells Fargo & Co. 3s, FDIC guaranteed notes, December 9, 2011 1,100,000 1,118,654 2 1/8s, FDIC guaranteed notes, June 15, 2012 1,400,000 1,428,895 Total U.S. government agency obligations (cost $11,744,183) U.S. TREASURY OBLIGATIONS (3.9%) (a) Principal amount Value U.S. Treasury Bonds 5 1/4s, November 15, 2028 $900,000 $1,029,727 4 3/8s, November 15, 2039 3,900,000 3,878,977 U.S. Treasury Notes 3 5/8s, December 31, 2012 11,700,000 12,320,191 0 3/4s, September 15, 2013 400,000 399,891 0 5/8s, February 28, 2013 34,400,000 34,451,063 Total U.S. treasury obligations (cost $51,820,165) CORPORATE BONDS AND NOTES (15.6%) (a) Principal amount Value Basic materials (0.9%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 $345,000 $369,909 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 1,545,000 1,990,588 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 1,190,000 1,525,688 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 1,450,000 1,596,813 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 850,000 941,375 International Paper Co. sr. unsec. notes 7.95s, 2018 221,000 268,648 International Paper Co. sr. unsec. notes 9 3/8s, 2019 1,018,000 1,325,672 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 13,004 International Paper Co. sr. unsec. unsub. notes 7.3s, 2039 20,000 22,838 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 733,000 789,808 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 450,000 599,804 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 490,000 478,515 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 385,000 467,048 Sealed Air Corp. sr. notes 7 7/8s, 2017 585,000 660,839 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 35,000 44,758 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 51,000 61,583 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 16,000 19,473 Teck Resources Limited sr. unsec. unsub. notes 7s, 2012 (Canada) 30,000 32,040 Temple-Inland, Inc. sr. unsec. unsub. notes 6 7/8s, 2018 195,000 214,068 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 180,000 187,996 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 735,000 821,870 Capital goods (0.3%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 1,595,000 1,734,563 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 767,000 951,797 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 975,000 1,114,931 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 240,000 260,971 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 215,000 243,004 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 107,902 Communication services (1.4%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 800,000 906,000 American Tower Corp. sr. unsec. unsub. notes 4 5/8s, 2015 555,000 584,667 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 705,000 777,983 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 1,194,000 1,254,896 AT&T, Inc. 144A sr. unsec. unsub. notes 5.35s, 2040 351,000 328,876 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 1,380,000 1,683,354 CenturyLink, Inc. sr. unsec. debs. bonds Ser. G, 6 7/8s, 2028 715,000 687,904 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 305,000 307,838 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 290,000 367,757 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 225,000 252,772 Cox Communications, Inc. 144A notes 5 7/8s, 2016 289,000 324,441 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 710,000 706,623 France Telecom notes 8 1/2s, 2031 (France) 180,000 247,679 NBC Universal, Inc. 144A notes 6.4s, 2040 380,000 399,663 NBC Universal, Inc. 144A notes 5.15s, 2020 295,000 307,595 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 95,000 122,306 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 122,000 137,537 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 1,125,000 1,182,283 TCI Communications, Inc. company guaranty 7 7/8s, 2026 2,395,000 3,007,076 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 845,000 937,565 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 640,000 734,594 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 150,000 173,061 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 355,000 385,862 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 110,000 142,745 Verizon New Jersey, Inc. debs. 8s, 2022 770,000 924,691 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 980,000 1,146,747 Consumer cyclicals (1.0%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 475,000 502,307 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 730,000 867,106 CBS Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2012 8,000 8,439 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 430,000 430,850 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 370,000 385,599 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 820,000 901,362 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 325,000 361,969 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 555,000 546,675 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 800,000 888,000 FUEL Trust 144A company guaranty asset backed notes 4.207s, 2016 1,245,000 1,271,279 Grupo Televisa SA sr. unsec. bonds 6 5/8s, 2040 (Mexico) 300,000 318,766 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 290,000 319,320 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 846,000 871,380 News America Holdings, Inc. company guaranty 7 3/4s, 2024 1,045,000 1,249,738 News America Holdings, Inc. debs. 7 3/4s, 2045 1,064,000 1,273,649 Owens Corning company guaranty unsec. unsub. notes 9s, 2019 324,000 385,965 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 445,000 535,122 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 170,000 215,120 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 520,000 626,922 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 120,000 121,433 Time Warner, Inc. debs. 9.15s, 2023 340,000 454,471 Consumer staples (1.4%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 375,000 499,304 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 595,000 783,195 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 165,000 229,156 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,730,000 2,169,174 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 495,000 499,351 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 445,000 456,061 Campbell Soup Co. debs. 8 7/8s, 2021 855,000 1,149,254 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 2,293,000 2,270,070 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 747,910 875,660 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 148,360 156,822 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 810,000 887,340 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) 820,000 1,054,477 Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 850,000 865,046 General Mills, Inc. sr. unsec. notes 5.65s, 2019 130,000 144,713 H.J. Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 360,000 432,130 Kraft Foods, Inc. notes 6 1/8s, 2018 765,000 867,249 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 2,009,000 2,240,764 Kroger Co. company guaranty 6 3/4s, 2012 275,000 290,170 Kroger Co. company guaranty 6.4s, 2017 500,000 582,680 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 535,000 620,392 McDonald's Corp. sr. unsec. notes 5.7s, 2039 600,000 649,322 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 285,000 292,125 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 690,000 811,799 Energy (0.6%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 985,000 1,128,120 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 400,000 451,784 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 10,000 10,975 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 235,000 261,144 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 205,000 229,333 Forest Oil Corp. company guaranty sr. unsec. notes 8s, 2011 610,000 632,113 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 225,000 236,239 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 220,000 254,822 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 650,000 672,750 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 390,000 399,178 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 300,000 312,248 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 836,664 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 675,000 732,758 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 480,000 464,446 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 245,000 263,209 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 280,000 317,912 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Switzerland) 180,000 233,438 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 455,000 494,504 Financials (6.4%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 500,000 537,729 Aflac, Inc. sr. unsec. notes 6.45s, 2040 345,000 353,288 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 1,160,000 1,230,456 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.527s, 2017 545,000 514,343 American Express Travel Related Services Co., Inc. sr. unsec. unsub. notes FRN Ser. EMTN, 0.411s, 2011 385,000 383,903 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 300,000 336,000 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 665,000 702,774 AON Corp. jr. unsec. sub. notes 8.205s, 2027 1,150,000 1,299,623 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 525,000 529,788 Bank Nederlandse Gemeenten 144A bonds 1 3/4s, 2015 (Netherlands) 12,100,000 11,943,110 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 315,000 330,652 Bank One Corp. unsec. unsub. notes 5.9s, 2011 1,000,000 1,028,497 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.848s, 2027 2,755,000 2,234,162 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 145,000 129,413 Barclays Bank PLC sr. unsec. unsub. notes 5s, 2016 270,000 290,552 Barclays Bank PLC 144A jr. unsec. sub. notes FRN 6.86s, 2049 280,000 267,400 Barclays Bank PLC 144A sub. notes 10.179s, 2021 804,000 1,045,932 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 1,415,000 1,504,547 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 500,000 570,638 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 331,000 388,906 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.113s, 2012 594,500 588,447 Capital One Bank USA NA sub. notes 8.8s, 2019 385,000 491,148 Capital One Capital III company guaranty 7.686s, 2036 320,000 329,600 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 450,000 486,000 Citigroup, Inc. sr. unsec. sub. FRN 0.58s, 2016 123,000 115,422 Citigroup, Inc. sub. notes 5s, 2014 1,369,000 1,449,630 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 200,000 197,571 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 290,000 304,704 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 210,000 220,186 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 1,220,000 1,274,221 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 279,000 305,156 Credit Suisse Guernsey sr. unsec. notes 5.3s, 2019 475,000 508,763 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, perpetual maturity (United Kingdom) 934,000 910,650 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 635,000 668,343 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 285,000 262,200 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 361,000 404,006 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 19,000 20,603 Erac USA Finance Co. 144A company guaranty notes 2 1/4s, 2014 40,000 40,094 Erac USA Finance Co. 144A company guaranty sr. notes 5 1/4s, 2020 430,000 447,946 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.309s, 2028 1,057,000 853,879 GATX Financial Corp. notes 5.8s, 2016 560,000 609,734 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 355,000 368,313 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 260,000 284,825 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.512s, 2016 455,000 437,076 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.403s, 2012 1,720,000 1,718,211 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 1,589,000 1,820,324 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 1,410,000 1,448,166 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 805,000 948,921 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 745,000 769,221 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 1,540,000 1,610,319 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 1,005,000 1,083,433 HSBC Finance Capital Trust IX FRN 5.911s, 2035 2,000,000 1,947,500 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 905,000 941,894 ING Bank NV 144A sr. unsec. notes FRN 1.36s, 2013 (Netherlands) 1,535,000 1,538,168 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 1,000,000 1,115,439 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 499,000 520,336 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.313s, 2047 2,443,000 2,053,935 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 523,000 538,012 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 1,285,000 1,754,025 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 1,060,000 986,545 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 280,000 298,455 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 1,850,000 1,887,868 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 1,020,000 1,055,761 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 815,000 1,135,465 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 1,565,000 1,819,084 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 1,300,000 1,458,686 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 590,000 590,021 Nationwide Financial Services notes 5 5/8s, 2015 465,000 474,222 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 (R) 680,000 687,313 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 415,000 458,504 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 525,000 512,402 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 370,000 343,995 OneBeacon US Holdings, Inc. company guaranty sr. unsec. notes 5 7/8s, 2013 125,000 130,749 Pacific LifeCorp 144A sr. notes 6s, 2020 365,000 393,425 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 2,020,000 2,136,150 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 600,000 714,497 Prudential Financial, Inc. sr. notes 6.2s, 2015 190,000 211,955 Prudential Holdings LLC sr. notes FRN Ser. AGM, 1.184s, 2017 210,000 196,346 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 355,000 375,962 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 900,000 935,180 Simon Property Group LP sr. unsec. unsub. notes 10.35s, 2019 (R) 216,000 300,510 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 (R) 361,000 392,730 Societe Generale 144A jr. unsec. sub. bonds FRB 1.051s, 2017 (France) 385,000 302,595 Standard Chartered PLC 144A jr. sub. bonds FRB 7.014s, 2049 (United Kingdom) 800,000 781,640 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.31s, 2037 1,790,000 1,495,403 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 265,000 293,338 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 480,000 513,757 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 750,000 868,598 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 555,000 574,448 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,060,000 1,197,620 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 145,000 162,942 WEA Finance LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 900,000 1,043,549 Wells Fargo Bank NA unsec. sub. notes FRN 0.524s, 2016 710,000 677,674 Wells Fargo Capital XV bank guaranteed jr. unsec. sub. FRB 9 3/4s, perpetual maturity 435,000 479,044 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity (Australia) 1,010,000 1,022,322 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 450,000 460,955 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 159,000 163,770 Government (0.7%) European Investment Bank sr. unsec. unsub. notes 4 7/8s, 2036 (Supra-Nation) 4,000,000 4,133,800 International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 4,000,000 5,370,068 Health care (0.1%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 95,000 108,158 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 110,000 132,898 Express Scripts, Inc. sr. unsec. notes 6 1/4s, 2014 275,000 308,523 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 335,000 372,893 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 121,000 123,636 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 180,000 181,168 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 470,000 499,824 WellPoint, Inc. notes 7s, 2019 155,000 184,724 Technology (0.2%) Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 281,000 311,064 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 715,000 795,034 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 915,000 1,035,305 Tyco Electronics Group SA company guaranty sr. unsec. notes 4 7/8s, 2021 (Luxembourg) 195,000 201,653 Transportation (0.3%) American Airlines Pass-Through Trust 2001-01 pass-through certificates Ser. 01-1, 6.817s, 2011 100,000 100,150 Burlington Northern Santa Fe Corp. debs. 5 3/4s, 2040 145,000 149,360 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 275,000 314,041 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 425,000 448,677 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 114,286 121,143 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 331,582 348,161 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 1,369,008 1,365,586 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 744,175 805,570 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 590,000 631,973 Utilities and power (2.3%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 500,000 532,840 Ameren Illinois Co. sr. notes 9 3/4s, 2018 725,000 948,098 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 510,000 508,714 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 1,230,000 1,386,402 Beaver Valley Funding Corp. sr. bonds 9s, 2017 639,000 700,989 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 975,000 1,079,745 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 2,255,563 2,383,468 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 275,000 317,082 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 500,000 519,101 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 495,000 553,439 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014 530,000 583,527 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 375,000 393,994 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 2,310,000 2,286,900 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 10,000 11,466 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Portugal) 685,000 655,411 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 490,000 606,509 Electricite de France 144A notes 6.95s, 2039 (France) 655,000 776,698 Electricite de France 144A sr. notes 5.6s, 2040 (France) 640,000 649,221 Electricite de France 144A sr. notes 4.6s, 2020 (France) 440,000 453,474 Enel Finance Intl. SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 360,000 367,625 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.95s, 2041 435,000 435,514 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 610,000 615,645 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 164,000 168,430 Iberdrola Intl. BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 185,000 198,631 ITC Holdings Corp. 144A notes 5 7/8s, 2016 272,000 303,059 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 365,000 402,065 Kansas Gas & Electric bonds 5.647s, 2021 328,828 358,482 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 735,000 818,351 National Fuel Gas Co. notes 5 1/4s, 2013 30,000 31,818 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 295,000 351,052 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 360,000 470,850 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 350,000 384,066 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 140,000 144,556 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 331,000 361,842 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 548,278 549,720 PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 50,000 54,097 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 1,285,000 1,322,834 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 656,000 653,540 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 1,080,000 1,214,893 Spectra Energy Capital, LLC sr. notes 8s, 2019 820,000 1,007,687 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 110,000 127,157 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 1,024,000 1,309,097 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 975,000 993,114 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 960,000 1,116,762 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 1,945,000 1,954,725 Total corporate bonds and notes (cost $193,528,019) CONVERTIBLE PREFERRED STOCKS (1.5%) (a) Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 58,652 $4,126,168 General Motors Co. Ser. B, $2.375 cv. pfd. 74,897 3,726,126 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 145,819 3,937,113 MetLife, Inc. $3.75 cv. pfd. 30,500 2,675,460 PPL Corp. $4.75 cv. pfd. 55,331 3,117,349 PPL Corp. $4.375 cv. pfd. 43,000 2,313,830 Total convertible preferred stocks (cost $18,260,658) MORTGAGE-BACKED SECURITIES (0.7%) (a) Principal amount Value CS First Boston Mortgage Securities Corp. Ser. 04-C1, Class B, 4.855s, 2037 $1,407,000 $1,440,461 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 6,033,378 113,126 Ser. T-56, Class 3, IO, 0.468s, 2043 7,051,346 4,407 Ser. T-56, Class 1, IO, 0.292s, 2043 9,402,897 7,346 Ser. T-56, Class 2, IO, 0.117s, 2043 8,470,010 793 Federal National Mortgage Association Ser. 01-79, Class BI, IO, 0.319s, 2045 2,074,050 23,333 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 333,119 306,469 Government National Mortgage Association FRB Ser. 07-73, Class KI, IO, zero %, 2037 1,977,681 30,593 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 991,728 996,687 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 715,303 721,745 Ser. 99-C1, Class G, 6.41s, 2031 765,731 756,625 Ser. 98-C4, Class H, 5.6s, 2035 1,074,000 1,125,039 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 7.045s, 2030 644,000 686,017 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.777s, 2049 1,564,124 1,591,353 FRB Ser. 07-HQ12, Class A2FL, 0.471s, 2049 719,741 665,904 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 456,000 18,240 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.563s, 2034 389,239 312,364 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.519s, 2018 771,000 462,600 Total mortgage-backed securities (cost $9,123,668) INVESTMENT COMPANIES (0.5%) (a) Shares Value Utilities Select Sector SPDR Fund 213,900 $7,092,924 Total investment companies (cost $5,522,769) MUNICIPAL BONDS AND NOTES (0.2%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $215,000 $240,417 IL State G.O. Bonds 4.421s, 1/1/15 420,000 431,411 4.071s, 1/1/14 1,250,000 1,287,800 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 350,000 357,938 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 275,000 263,497 Total municipal bonds and notes (cost $2,511,514) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value Omnicare, Inc. cv. sr. sub. notes 3 3/4s, 2025 $940,000 $1,253,584 Total convertible bonds and notes (cost $940,000) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%) (a) Principal amount Value Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 $226,000 $239,246 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 450,000 457,828 Total foreign government bonds and notes (cost $683,834) ASSET-BACKED SECURITIES (—%) (a) Principal amount Value First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) $194,241 $19 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.213s, 2037 308,000 52,360 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.969s, 2032 422,686 84,537 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 1,429,858 216,302 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,769,893 212,381 Total asset-backed securities (cost $717,974) SHORT-TERM INVESTMENTS (10.2%) (a) Principal amount/shares Value Dexia Credit Local SA NY certificates of deposit, FRN, Ser. YCD, 0.413s, 2013 (M) $3,125,000 $3,125,000 Putnam Money Market Liquidity Fund 0.08% (e) 132,368,570 132,368,570 Total short-term investments (cost $135,493,570) TOTAL INVESTMENTS Total investments (cost $1,217,210,463) (b) TBA SALE COMMITMENTS OUTSTANDING at 4/30/11 (proceeds receivable $15,861,563) (Unaudited) Principal Settlement Agency amount date Value FNMA, 6s, April 1, 2041 $12,000,000 4-13-11 $13,142,344 FNMA, 3 1/2s, May 1, 2041 3,000,000 5-12-11 2,861,484 Total Key to holding's abbreviations ADR American Depository Receipts EMTN Euro Medium Term Notes FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes SPDR S&P 500 Index Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2010 through April 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $1,329,433,101. (b) The aggregate identified cost on a tax basis is $1,236,862,682, resulting in gross unrealized appreciation and depreciation of $181,914,172 and $21,690,469, respectively, or net unrealized appreciation of $160,223,703. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $122,554 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $501,790,741 and $436,976,424, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (M) The security's effective maturity date is less than one year. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $53,097,188 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security valuation: Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $25,706,204 $— $— Capital goods 44,044,503 — — Communication services 57,087,372 — — Conglomerates 28,896,419 — — Consumer cyclicals 69,884,775 — — Consumer staples 70,790,936 — — Energy 107,091,450 — — Financials 170,727,215 — — Health care 126,622,438 — — Technology 60,921,748 — — Transportation 3,620,367 — — Utilities and power 32,171,992 — — Total common stocks — — Asset-backed securities — 565,599 — Convertible bonds and notes — 1,253,584 — Convertible preferred stocks — 19,896,046 — Corporate bonds and notes — 207,819,096 — Foreign government bonds and notes — 697,074 — Investment companies 7,092,924 — — Mortgage-backed securities — 9,263,102 — Municipal bonds and notes — 2,581,063 — U.S. Government agency obligations — 11,835,715 — U.S. Government and agency mortgage obligations — 150,943,344 — U.S. Treasury Obligations — 52,079,849 — Short-term investments 132,368,570 3,125,000 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 TBA sale commitments $— $(16,003,828) $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. George Putnam Balanced Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: June 28, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 28, 2011
